Case: 21-40476     Document: 00516196831         Page: 1     Date Filed: 02/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 9, 2022
                                  No. 21-40476
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Salazar-Figueroa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:20-CR-1787-2


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Fernando Salazar-Figueroa pleaded guilty to possessing with intent to
   distribute 58.9 kilograms of cocaine. The district court sentenced him to 60
   months of imprisonment, below the advisory guidelines range. On appeal, he




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40476      Document: 00516196831           Page: 2    Date Filed: 02/09/2022




                                     No. 21-40476


   challenges the district court’s refusal to grant a mitigating role reduction
   under U.S.S.G. § 3B1.2.
          We review factual findings, including the determination whether to
   apply a mitigating role reduction under § 3B1.2, for clear error. United States
   v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016). “A factual finding is not
   clearly erroneous if it is plausible in light of the record read as a whole.” Id.
   (internal quotation marks and citation omitted). The defendant has the
   burden of showing his entitlement to a mitigating role reduction and must
   demonstrate two things: “(1) the culpability of the average participant in the
   criminal activity; and (2) that [the defendant] was substantially less culpable
   than that participant.” United States v. Castro, 843 F.3d 608, 613 (5th Cir.
   2016) (footnote omitted).
          The district court’s denial of the § 3B1.2 reduction was plausible in
   light of the record as a whole. See Gomez-Valle, 828 F.3d at 327. While
   Salazar-Figueroa pointed to another individual as the leader or organizer of
   the criminal activity, he failed to show the level of culpability of the average
   participant in the offense. See Castro, 843 F.3d at 613. And mitigating role
   reductions under § 3B1.2 do not automatically apply to every actor except the
   criminal mastermind. See Gomez-Valle, 828 F.3d at 331. Thus, the district
   court did not clearly err in refusing to grant a § 3B1.2 reduction. See id. at
   327; Castro, 843 F.3d at 613.
          The judgment is AFFIRMED.




                                          2